UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7077



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SLADE MILLER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Richard L. Williams, Senior
District Judge. (CR-89-196-A; CA-97-676-AM)


Submitted:   June 28, 2004                 Decided:   October 14, 2004


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Slade Miller, Appellant Pro Se. William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Slade Miller seeks to appeal the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b) in

his underlying 28 U.S.C. § 2255 (2000) action.    The order denying

Miller’s Rule 60(b) motion is not appealable unless a circuit

justice or judge issues a certificate of appealability.*   28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Miller has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




     *
      We have recently held that a certificate of appealability is
required when appealing from the denial of a Rule 60(b) motion in
a 28 U.S.C. § 2254 action. See Reid v. Angelone, 369 F.3d 363 (4th
Cir. 2004).

                               - 2 -